As filed with the Securities and Exchange Commission on July 27 , 2009 Registration No. 333- 160244 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KAMAN CORPORATION (Exact Name of Registrant as Specified in Its Charter) Connecticut (State or Other Jurisdiction of incorporation) (Primary Standard Industrial Classification Code Number) 06-0613548 (IRS Employer Identification Number) 1332 Blue Hills Avenue
